DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

          JOSE EDUARDO DODDS and JOSEFA A. DODDS,
                        Appellants,

                                    v.

  U.S. BANK NATIONAL ASSOCIATION, AS LEGAL TITLE TRUSTEE
            FOR PROF-2013-S3 LEGAL TITLE TRUST,
                          Appellee.

                             No. 4D17-1087

                             [March 29, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE12005844.

  Bruce K. Herman of The Herman Law Group, P.A., Fort Lauderdale, for
appellants.

   Jonathan L. Blackmore of Phelan Hallinan Diamond & Jones, PLLC,
Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., MAY and DAMOORGIAN, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.